Exhibit 10.8 FULGENT GENETICS, INC. 2 NOTICE OF RESTRICTED STOCK UNIT AWARD You (the “Grantee”) have been granted an award of Restricted Stock Units (the “Award”), subject to the terms and conditions of this Notice of Restricted Stock Unit Award (the “Notice”), the Fulgent Genetics, Inc. 2016 Omnibus Incentive Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise provided herein, the terms in this Notice shall have the same meaning as those defined in the Plan. Name of Participant: Date of Award: Total Number of Restricted Stock Units Awarded (the "Units"): Vesting Commencement Date:: Vesting Schedule: Subject to the Grantee’s Continuous Service and other limitations set forth in this Notice, the Agreement and the Plan, the Units will “vest” in accordance with the following schedule (the “Vesting Schedule”): Each Award shall vest as follows: one-quarter of the shares of the Company’s common stock subject to the Award shall vest one year after the vesting commencement date of the Award and 1/16 of the remainder of the shares of the Company’s common stock subject to the Award shall vest at the end of every three-month period thereafter, subject to the Recipient’s continued service for the Company on each such vesting date. In the event of the Grantee’s change in status from Employee to Consultant or Director, the determination of whether such change in status results in a termination of Continuous Service will be determined in accordance with Section 409A of the Code. For purposes of this Notice and the Agreement, the term “vest” shall mean, with respect to any Units, that such Units are no longer subject to forfeiture to the Company. If the Grantee would become vested in a fraction of a Unit, such Unit shall not vest until the Grantee becomes vested in the entire Unit. Upon the date the Grantee’s Continuous Service is terminated by the Company or a Related Entity without Cause, excluding death or termination by the Company or a Related Entity due to the Grantee’s Disability, the Units that would have vested on the vesting date next following the date of such termination of Continuous Service shall immediately become vested as of the date of such termination of Continuous Service, and all remaining unvested Units held by the Grantee shall be forfeited to the Company. Vesting shall cease upon the date the Grantee terminates Continuous Service for any other reason, excluding death or termination by the Company or a Related Entity due to the Grantee’s Disability, and any unvested Units held by the Grantee immediately upon such termination of the Grantee’s Continuous Service shall be forfeited to the Company.For purposes of this Agreement “Cause” shall have the same meaning as defined in a then-effective written agreement between Grantee and the Company or an Affiliate, or in the absence of such a then-effective written agreement and definition, in the determination of the Administrator, Grantee’s: (i)performance of any act of failure to perform any act in bad faith and to the detriment of the Company or a Related Entity; (ii)dishonesty, intentional misconduct or material breach of any agreement with the Company or a Related Entity; or (iii)commission of a crime involving dishonesty, breach of trust, or physical or emotional harm to any person.
